Title: To Thomas Jefferson from David Bailie Warden, 21 October 1807
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Paris. 21 october, 1807.
                        
                        I had the honor of receiving the letter addressed to Mr. Lasteyrie which I immediately delivered to him. I
                            now inclose for you a letter from the Secretary of the Agricultural Society of the Seine, who, some weeks ago, sent me a
                            packet of Books addressed to you, which I shall send by the Revenge. The Society proposes to
                            transmit to you a Plough by the same conveyance. Many of the members, with whom I have an acquaintance, have expressed a
                            strong desire to have yours in exchange. The Mould board, for which you obtained the Prize, has been pronounced by the
                            Abbé Hauy, and others, to be mathematically exact, and incapable of
                            further improvement. Professor Thouin bids me present you his respects. 
                  I am, Sir, with the highest respect, your most
                            obedient, and very humble Servt
                        
                            D. B. Warden
                            
                        
                    